DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/23/2022 Amendments/Arguments, which directly amended claims 1-3, 6-9, 11, 15, 17; cancelled claim 10; and traversed the rejections of the claims of the 11/23/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-9 and 11-19 are allowed.
Regarding claims 1, 9, and 16-17, the systems and methods for observing and determining a location of the underground dipole field source using the above-ground locations as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,149,539 discloses a planning tool plans movement of a boring tool for an underground drilling operation.  The planning tool includes one or more wheels for rolling on a surface of the ground along a path responsive to movement by an operator to characterize the surface contour and to generate guidance for the boring tool to reach a target position.  Planning can additionally be based on waypoints.  The planning tool can be rolled unidirectionally or bidirectionally to characterize the surface contour.  Bidirectional movement cancels accelerometer fixed bias. Path stitching is used to plan around obstacles.  The planning tool can facilitate tracker placement.  The planning tool can collect noise information for frequency selection purposes.  A described technique maximizes linear drilling in an underground plan.  Compensation and/or warnings are provided for unsteady, fast and slow movement of the planning tool while measuring the surface contour.
US 2018/0299575 discloses a system for locating an underground utility line using a beacon positioned within a downhole tool.  The beacon comprises a magnetic sensor formed from one or more ferrite rods.  The rods are arranged such that no rod is orthogonal to the longitudinal axis of the beacon housing.  The magnetic sensor detects the presence of an underground utility line and sends a signal to an above-ground tracker indicating that a line has been detected.  An above-ground locator may be used to determine the position of the line relative the beacon, so that the downhole tool may be steered away from the line.
US 9,329,297 discloses a receiver and tracking system for identifying a location of a magnetic field source.  In a preferred embodiment a plurality of tri-axial antennas are positioned 
US 8,188,745 discloses a method for determining the location of an underground sonde transmitter.  In some embodiments, the method includes measuring a set of complex electromagnetic field magnitude and phase strengths at one or more of positions while traversing a target sonde path at any angle using one or more electromagnetic coil sensors, modeling a set of expected complex electromagnetic strengths of a hypothetical sonde at the one or more of positions for one or more of the electromagnetic coil sensors, the set of expected electromagnetic field values corresponding to a model for the target sonde, and estimating parameters related to the target sonde based on the residual error between the measured set of complex electromagnetic field values and the modeled set of expected complex electromagnetic field strengths, wherein a final estimated parameter set is determined after the residual error has converged to a minimum tolerance.
US 2006/0055584 discloses line locator systems that fuse traditional sensors used in a combined pipe and cable locator (electromagnetic coils, magnetometers, and ground penetrating radar antennas) with low cost inertial sensors (accelerometers, gyroscopes) in a model-based approach are presented.  Such systems can utilize inexpensive MEMS sensors for inertial navigation.  A pseudo-inertial frame is defined that uses the centerline of the tracked utility, or an 
US 5,576,973 discloses a locating device and in particular to a locating device for locating an underground object such as a cable or pipe.  Geographical positional data is obtained for an underground object by locating the object using a device that locates underground objects.  An apparatus that receives data from a global position system (“GPS”) provides data identifying global position of the device, and thus also of the located underground object.  A data storage unit stores such positional data, which may be used in the future to re-locate the underground object.  The GPS-data receiving apparatus can preferably receive data from at least one overhead GPS satellite and from a secondary stationary receiver.  Data from the secondary stationary receiver may be modulated on to a signal transmitted along a detected underground cable object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646